 1    Christopher C. Simpson (018626)
      STINSON LLP
 2
      1850 North Central Avenue, Suite 2100
 3    Phoenix, Arizona 85004-4584
      Tel: (602) 279-1600
 4    Fax: (602) 240-6925
 5    christopher.simpson@stinson.com
      SubChapter V Trustee
 6
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                                FOR THE DISTRICT OF ARIZONA
10
      In re:                                            Chapter 11
11
      CALES & FITZGERALD PLLC,                          Case No 2:20-bk-10911-DPC
12
13                    Debtor.                           NOTICE OF SUBSTANTIAL OFFER
                                                        BENEFITING UNSECURED
14                                                      CREDITORS
15
16             PLEASE TAKE NOTICE that the Subchapter V trustee has received confirmation of
17 an offer to settle litigation of this estate for $439,000.
18             This bankruptcy case arises out of the failed purchase of a law practice. In September
19 2018, the Debtor purchased the assets of Gloria Cales PC. The purchase included the assets
20 of the operating practice and the office suite now owned by the Debtor.

21             Gloria Cales, PC was a long standing Arizona family law practice and Ms. Cales has
22 been practicing in Arizona for 30 years. The Debtor is an entity formed by Lane Fitzgerald.
23 Mr. Fitzgerald is admitted to practice in Wisconsin and Illinois, but he is not licensed to
24 practice in Arizona.
25             Pursuant to the Purchase Agreement, it was the intention of the parties that Mr.
26 Fitzgerald would become licensed in Arizona and take over the practice allowing Ms. Cales
27 to retire. Ms. Cales agreed to be Mr. Fitzgerald's supervising attorney during this transition.
28

     Case 2:20-bk-10911-DPC         Doc 34 Filed 10/23/20 Entered 10/23/20 14:54:08         Desc
                                    Main Document    Page 1 of 3
 1            Mr. Fitzgerald was not quickly cleared by the committee on character and fitness to
 2   practice in AZ and on information and belief he has not been cleared to practice in Arizona to
 3   this day.
 4            Mr. Fitzgerald's long delay without acceptance in Arizona and disagreements
 5   concerning the management of the practice and the handling of client matters, led to a bitter
 6   dispute. Ms. Cales left her association with the Debtor and began a competing practice
 7   nearby servicing the Debtor's former clients giving rise to claims of the Debtor against Ms.
 8   Cales.
 9            On information and belief, since June 2019, this Debtors has had no operations, no
10   staff, no attorneys licensed in Arizona, and no clients. The Debtor has not maintained
11   insurance or kept current on its rent.
12            On June 3, 2019, Mr. Fitzgerald caused the Debtor to instigate state court litigation
13   against Ms. Cales (the "State Court Litigation"). This State Court Litigation is the subject
14   of the settlement offer from Ms. Cales discussed above.
15            In the State Court Litigation, the Debtor is the sole plaintiff under both the complaint
16   and amended complaint. Although, cross claims and counter claims were asserted, nearly all
17   asserted claims against Ms. Cales in the State Court Litigation, are property of the estate.
18            On information and belief, the proposed settlement would result in hundreds of
19   thousands of dollars for the benefit of unsecured creditors of this estate. The Subchapter V
20   Trustee is still evaluating the adequacy of the offer and states no opinion as to such adequacy
21   at this time.
22            DATED this 23rd day of October, 2020.
23                                                      STINSON LLP
24
25                                                      /s/ Christopher C. Simpson
                                                        Christopher C. Simpson
26                                                      1850 North Central Avenue, Suite 2100
                                                        Phoenix, Arizona 85004-4584
27
                                                        SubChapter V Trustee
28

     Case 2:20-bk-10911-DPC        Doc 34 Filed 10/23/20 Entered 10/23/20 14:54:08           Desc
                                   Main Document    Page 2 of 3
         I hereby certify that on October 23, 2020, I electronically transmitted the attached
 1
   document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
 2 Notice of Electronic Filing to all CM/ECF registrants.
 3   /s/ Lindsay Petrowski
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27

28

     Case 2:20-bk-10911-DPC    Doc 34 Filed 10/23/20 Entered 10/23/20 14:54:08      Desc
                               Main Document    Page 3 of 3
